DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. § 103 as being unpatentable over     WO 2017/165957 (“Maclean”) in view of US 2016/0002461 (“Tsujii”).
Considering Claim 1: Maclean teaches molded articles prepared from cellulosic composites.  (Maclean, Abstract; ¶ 0020).  Maclean teaches examples of cellulosic composites containing polyethylene or polypropylene (i.e., polyolefin resins) and a mechanical wood pulp identified by Maclean as CTMP (i.e., cellulose).  (Id. ¶¶ 0057-0058, Tables 1-3).  In an example taught by Maclean, 66.7 wt% of HDPE is combined with 33.3 wt% of a masterbatch prepared from 5 wt% HDPE and 95 wt% of the CTMP Id. ¶¶ 0057-0058, Table 3, Sample 1).  This mixture corresponds to a mixture that contains 68.4 parts of HDPE for every 31.6 parts of CTMP pulp.  This corresponds to a composite containing about 46.2 parts of cellulose (i.e., the CTMP pulp) for every 100 parts of the HDPE polyolefin resin.  This value falls within the range of claim 1.  Maclean teaches that the use of wet pulp in preparing the composite gives rise to a pulp that is “better separated within the matrix” with “fewer hydrophilic clumps.”  (Id. ¶ 0017).  The hydrophilic clumps taught by Maclean read on the aggregate of cellulose of claim 1.  Based on the teaching of Maclean at ¶ 0017 on the desirable separation of the cellulose and quantity of the hydrophilic clumps achieved by Maclean, one of ordinary skill would reasonably expect that it would desirable to achieve smaller and fewer aggregates of cellulose in the composition of Maclean.
Maclean is silent as the area of an aggregate of the cellulose.  However, Tsujii teaches that aggregation of cellulose dispersed in a resin may be prevented by adding a block copolymer dispersant.  (Tsujii, ¶¶ at 0133-0134, 0310-0311, 0422).  Tsujii teaches examples where the resin is polyethylene.  (Id. at ¶¶ 0396-0397).  Tsujii describes the cellulose as pulp.  (Id. at ¶¶ 0147-0152).  Tsujii indicates that it is desirable to prevent the aggregation of cellulose dispersed in the resin.  (Id. at ¶¶ 0007-0010).  Maclean and Tsujii are analogous art because they are directed to the same field of endeavor as the claimed invention, namely cellulose–thermoplastic composites.  In view of the teachings of Tsujii, one of ordinary skill in the art before the effective filing date of the claimed invention would both: (1) have been motivated to reduce the size and number of clumps of pulp (i.e., aggregations of cellulose) in the composition of Maclean; and (2) have had the means to reduce the formation of such clumps through use of a dispersant, as suggested by Tsujii.  (Id. at ¶¶ 0133-0134, 0310-0311, 0422).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the number of cellulose aggregates and the size of such aggregates in the composition of Maclean through routine experimentation, and 
Considering Claim 2: Maclean teaches that the pulp is from wood (i.e., trees).  (Maclean, ¶ 0002).
Considering Claims 3 and 4: Maclean teaches polyethylene and polypropylene.  (Maclean, ¶¶ 0057-0058; Tables 1-3).
Considering Claims 5-8: Maclean teaches that the cellulose composite has broad utility in the automotive, building and construction, consumer, and appliance markets.  (Maclean, ¶ 0056).  Tsujii teaches that it is suitable to use molded compositions made from polyolefins and cellulose fibers in a wide range of appliances and applications.  (Tsujii, ¶¶ 0389, 00416).
Considering Claim 9: Maclean teaches that moist cellulose (i.e., water-containing cellulose) is combined with the polyolefin and melted in an extruder.  (Maclean, ¶ 0057; Tables 1-3).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim or claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. § 1.321(c) or (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/144,304 (claim set dated February 28, 2019).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 1 of the ’304 application teaches a composition containing a thermoplastic resin and cellulose in an amount that overlaps with the range of present claim 1.  Claim 7 of the ’304 application teaches an amount of cellulose aggregate that substantially overlaps with the range of present claim 1.
Considering Claims 2-9: The claims of the ’304 application substantially teach or suggest the limitations of present dependent claims 2-9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/571,957 (claim set dated September 16, 2019).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 1 of the ’957 application teaches a composition containing a polyolefin resin and cellulose in an amount that corresponds to the range of present claim 1.  Claim 1 of the ’957 application teaches an amount of cellulose aggregate that substantially overlaps with the range of present claim 1.
Considering Claims 2-9: The claims of the ’957 application substantially teach or suggest the limitations of present dependent claims 2-9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-9 of copending Application No. 16/832,986 (claim set dated July 22, 2021).  Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Considering Claim 1: Claim 1 of the ’986 application teaches a composition containing a thermoplastic resin and cellulose in an amount that overlaps with the range of present claim 1.  Claim 8 of the ’986 application teaches an amount of cellulose aggregate that substantially overlaps with the range of present claim 1.
Considering Claims 2-9: The claims of the ’986 application substantially teach or suggest the limitations of present dependent claims 2-9.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments in the remarks dated August 5, 2021, have been fully considered, and the examiner responds as follows.
Applicant’s arguments regarding the anticipation rejection made in the prior Office Action have been fully considered.  However, these arguments are moot because the anticipation rejection has been withdrawn in view of the claim amendment and the 
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/NICHOLAS E HILL/Primary Examiner, Art Unit 1767